957 F.2d 44
UNITED STATES, Appellee,v.Michael J. AUSTIN, Defendant, Appellant.
No. 91-2262.
United States Court of Appeals,First Circuit.
March 9, 1992.

On appeal from the United States District Court for the District of Maine (Portland), Gene Carter, Judge.
Robert M. Napolitano, Portland, Me., for appellant.
Margaret D. McGaughey, Portland, Me., for the appellee.
Before TORRUELLA, Circuit Judge, CAMPBELL, Senior Circuit Judge, and SELYA, Circuit Judge.

ORDER OF COURT

1
This appeal presents one issue--whether the district court, under the Sentencing Guidelines, abused its discretion when it ordered that, as part of appellant's supervised release, he remain "continuously employed for compensation to the satisfaction of his supervising officer throughout the period of supervised release...."  Assuming, without deciding, that we have jurisdiction to hear such a guidelines appeal, we summarily affirm the judgment of the district court because the merits of the appeal do not present a substantial question.   See Local Rule 27.1.


2
The Sentencing Guidelines specifically provide for the very release condition that appellant is challenging.   U.S.S.G. §  5B1.4(a) contains a list of standard conditions recommended for supervised release.   One of these conditions is that "the defendant shall work regularly at a lawful occupation unless excused by the probation officer for schooling, training, or other acceptable reasons...."  § 5B1.4(a)(5).   Given this, appellant's argument that the continuous employment condition is contrary to the "policies and law explicitly articulated" by the Sentencing Commission is without merit.


3
So ordered.